Citation Nr: 0935451	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-15 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active duty from October 5 to October 22, 
1965.   

This appeal to the Board of Veterans Appeals (the Board) is 
from actions by the above Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran provided testimony before the undersigned Acting 
Veterans Law Judge on Travel Board at the VARO in August 
2009; a transcript is of record.   


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the Veteran incurred 
additional superimposed right knee disability in service, or 
that any pre-existing right knee disability increased in 
severity as a result of service.  


CONCLUSION OF LAW

A right knee disability was not incurred in service and any 
pre-existing right knee disorder was not aggravated therein 
and neither may be so presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1131, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

An SOC was issued, and the requirements to support the claim 
was discussed at length.  In the aggregate, the Board finds 
that the RO has satisfied the duty to notify and assist under 
the VCAA.

The Board finds that the content of letters and other 
communications complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Any other defect with respect to timing was harmless 
error.  See Mayfield, supra.  The Veteran was advised of the 
opportunities to submit additional evidence after which 
additional data was obtained and entered into the record.  
The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  The Veteran has said he has 
no other information or evidence to substantiate the claim.

In addition, it appears that all obtainable evidence 
identified by the appellant relative to the claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
It is therefore the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of the claims, and to respond to VA 
notices.  Moreover, the appellant has not demonstrated any 
prejudicial or harmful error in VCAA notice, and any 
presumption of error as to the first element of VCAA notice 
has been rebutted in this case.  See Shinseki v. Sanders, 
supra. 

The appellant and his representative herein have demonstrated 
actual knowledge of, and have acted on, the information and 
evidence necessary to substantiate the pending claim.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court 
was convinced that appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  In this case, any absence 
of information was harmless error and, to whatever extent the 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board notes that 
such information was provided to the appellant.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  Where 
there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  

In addition, service connection for certain specified 
disabilities may be established based upon a legal 
presumption by showing that the disability was manifested to 
a compensable degree within one year after the date of 
separation from service. 38 U.S.C.A. §§ 1131, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

A Veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted. 38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b). Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service. 38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this claim and appeal, effective May 4, 2005. 
See 70 Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 
C.F.R. § 3.304(b) (2008)).  The amended regulation requires 
that VA, rather than the claimant, bear the burden of proving 
that the disability at issue pre-existed entry into service, 
and that the disability was not aggravated by service, before 
the presumption of soundness on entrance into active service 
may be rebutted.

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993). The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
inccurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus between the claimed in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

In this, as in any other case, it remains the duty of the 
Board as the fact finder to determine credibility in any 
number of contexts, whether it has to do with testimony or 
other lay or other evidence.  See Culver v. Derwinski, 3 Vet. 
App. 292, 297 (1992).  In general, lay individuals may not 
render medical conclusions, see Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); however, a lay statement may be made which 
relays the visible symptoms of a disease or disability or the 
facts of observed situations or circumstances, see Caldwell 
v. Derwinski, 1 Vet. App. 466, 469 (1991), after which a 
decision must be made as to the credibility thereof in the 
context of probative medical evidence.  More recently, the 
U.S. Court of Appeals for the Federal Circuit held, in 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 
2006), that the Board is obligated to, and fully justified 
in, determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements.

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Lay statements may be competent to support a claim 
as to lay-observable events or lay-observable disability or 
symptoms.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, supra.

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence,"  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), and has also held that a Veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

As applicable to the present case it must be reiterated that, 
while the appellant is competent to offer statements of 
first-hand knowledge that he experienced cold during service, 
as a lay person he is not competent to render a probative 
opinion on a medical matter, such as the time onset of his 
claimed disability or of its medical diagnosis or causation.  
See Espiritu, supra; Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007). 

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  The Board's 
analysis below will focus specifically on what evidence is 
needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

Factual Background and Analysis

On the pre-enlistment examination undertaken in April 1965, 
the Veteran made no mention of any right knee problems.  No 
clinical findings are noted on the examination and he was 
found tentatively qualified for enlistment.

However, at the time of actual entrance into service and on 
his reporting to Parris Island, SC, on October 6, 1965, he 
was sent to the medical detachment to be examined, where he 
was found to have internal derangement of the right knee.  
X-rays and orthopedic consultation was immediately requested.  

He was seen at the US Naval Hospital orthopedics section on 
October 6, 1965 and gave a history that he had injured his 
right knee several years ago; he said that he "now has pains 
in the right knee and the joint is unstable".  He was 
scheduled to be evaluated for training, and the immediate 
examination showed medial collateral ligament insanity on the 
right compared to the left without effusion.  

He was scheduled for assessment before a medical board on 
October 20, 1965.  At that time, it was noted that he had 
been found to have internal derangement of the right knee on 
the initial physical examination on October 6, 1965.  He had 
been seen in consultation at the Naval facility in Beaufort, 
SC on October 11, 1965 with a diagnosis of derangement of 
knee joint, internal, right and referred the following day 
for medical survey processing.  At the time of that 
evaluation, he reported that he had sustained an injury to 
the right knee with effusion three years before and had had 
repeated exacerbations since that time requiring the care of 
a private physician.  It was noted that he had not given this 
history at the time of the induction examination but had done 
so at the time of the initial examination at Parris Island.  
X-rays of the right knee were negative.  However, he had 
medial collateral ligament instability on the right without 
effusion or quadriceps atrophy.  The three signatory 
physicians concluded that the condition had preexisted 
service and there was no evidence of any permanent 
aggravation by virtue of his short period of service.   

In October 1979, the VARO concluded that given the service 
determination that he had been unfit for service at the time 
of induction, and absent aggravation of the pre-existing 
right knee disorder, he was ineligible for VA loan guaranty 
benefits.

The Veteran raised his initial claim for service connection 
for the right knee disability in 2006.  At that time he 
submitted private clinical evidence from 2005-2006 relating 
to his having to have surgery on his right knee.  He had had 
a total right knee arthroplasty in 1997 and said that it had 
not been right thereafter, and he never regained full motion.  
Reports are in the file showing surgical revision of the 
arthroplasty in January 2006.

In his Substantive Appeal, a VA Form 9, filed in May 2008, 
the Veteran said that he had injured his right knee while in 
basic training at Parris Island.  He said he had been offered 
a basketball scholarship but instead joined the Marines.

In essence, at the hearing, the Veteran testified that his 
right knee injury before service had been in the 9th grade; 
that he had passed physicals for playing ball, so the knee 
could not have been that bad; that he twisted it in service 
and specifically, he had slipped in the shower on October 19, 
1965.  He also testified that both the Air Force and the 
Guard turned him down for service within two years of his 
departure from the Marines because of his knee.  The entire 
transcript is of record and has been reviewed in detail.

In assessing the Veteran's claim, the Board has reviewed 
every bit of the aggregate evidence.  He has acknowledged a 
right knee problem clearly pre-existed service.  The Veteran 
did not mention at pre-induction that he had a right knee 
injury prior thereto, but he did mention it on the day he 
actually entered service, and was immediately scheduled to be 
examined for an assessment of the disability's severity and 
whether he should be taken into and/or kept in service.  At 
the time of that evaluation [the salient paperwork for which 
is all in the file in original form], it is noted that there 
was no particular exacerbation, and specifically, no sign or 
claim of any recent injury of any kind.  In fact, the knee 
was not clinically then symptomatic, but nonetheless, further 
and initial orthopedic assessment clearly showed the integral 
right knee damage and derangement, for which he was 
discharged as unfit from the onset.  At the time, a board of 
three physicians concluded that the disability had pre-
existed service and had not been aggravated therein.

The Board notes that now, some 4 decades after service, when 
his knee had understandably indeed become much worse, the 
Veteran recalls that he hurt it on October 19, 1965 in the 
shower.  And while the Board does not question the sincerity 
of his belief in that regard, this is simply not consistent 
with and/or confirmed by the contemporaneous clinical records 
in the file, e.g., there is no change in his knee from 
entrance until separation, including on, about or after the 
19th when he said he hurt it in the shower.  The Veteran's 
right knee on October 5 when he entered service, was 
essentially clinically the same as it was on October 22, the 
day that he left service, with no sign of intercurrent 
injury.  The moment he was identified as having a right knee 
problem, e.g., at entrance, he was immediately integrated 
into an aggressive evaluative system to get him assessed for 
retention, and in this case, quickly returned to civilian 
life as unfit for duty.  

More importantly, there was certainly no sign of any increase 
or progress in the pathology of the underlying right knee 
disability including as a result of the brief time in 
service, [including anything which might under other 
circumstances be called "natural progress", which was not 
herein seen].  He was essentially asymptomatic at entrance 
and separation, albeit demonstrating evidence of the pre-
existing internal knee damage; so whether he was or was not 
cleared to play ball or to participate in any number of other 
activities or whether other services decided to follow the 
Marine Corps' decision and reject him for service after 1965, 
may or may not be true, but is irrelevant to the issue at 
hand.

That he has had right knee deterioration in the recent past 
is unfortunate, but there is no sound basis for attributing 
that to any right knee pathology during service in 1965.  The 
evidence is that regard is not equivocal and a doubt is not 
raised to be resolved in his favor. 





ORDER

Service connection for a right knee disability is denied.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


